Title: Thomas Jefferson’s Notes on Poplar Forest Survey, 6 December 1817
From: Jefferson, Thomas
To: 


                         
              Dec. 6. 17
                        
                            
                                
                                Begg at the ∠ over New London road.
                            
                            
                                ✓
                                 S. 52. E. S. 40. E. S. 50 E.  99. po to w.o. stump in Cobb’s field near his yard  fore & aft.
                            
                            
                                ✓
                                 S. 50. E. 22¼ to w.o. stump in ye field near  yard
                            
                            
                                ✓
                                 N. 75. E. 68. po. thro his field. or 66?
                            
                            
                                ✓
                                 from end of ye last line spring bears N. 64. W. 26.4 to a large poplar believd at former spring.
                            
                            
                                ✓
                                 N. 75. E 115. po. or 113?
                            
                            
                                ✓
                                 N. 20. E. 9. to large chesnut marked side line
                            
                            
                                ✓
                                 thence N. 38. W. 19.56 to a b.o. side line on path
                            
                            
                                ✓
                                 N. 38. W. 23. po. to very suspicious pointers 10.f to left
                            
                            
                                
                                then going back to Chesnut marked side line.
                            
                            
                                
                                S. 38. E 145. po. to road.
                            
                            
                                
                                then up the road   100. po. to my fork
                            
                        
                    